Order
PER CURIAM:
Aaron Hansberry appeals his conviction, following a jury trial, of second-degree involuntary manslaughter, for which he was sentenced to a four-year term of imprisonment, pursuant to section 559.115.3’s 120-day institutional treatment program. Hansberry successfully completed institutional treatment and was released on a five-year term of probation. He challenges the sufficiency of the evidence to support his conviction; specifically, he claims that the evidence failed to establish that he acted with criminal negligence when he caused the death of Caitlin Valo-ra, following a motorcycle accident in which Hansberry was driving and Valora was his passenger. Finding the evidence sufficient to establish criminal negligence, we affirm his conviction. Rule 30.25(b).